Citation Nr: 0800484	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-05 611	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement an evaluation in excess of 10 percent for the 
residuals of a corneal abrasion of the right eye.  

2.  Entitlement to service connection for a left eye 
disability. 

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for headaches, to 
include as secondary to his service connected right eye 
disability. 

5.  Entitlement to service connection for erectile 
dysfunction, including as secondary to medications for 
service connected disabilities.  

6.  Entitlement to service connection for a skin rash of the 
groin.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Hartford, 
Connecticut, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's representative argues that the veteran has 
submitted an unaddressed timely notice of disagreement with 
the 30 percent evaluation of his left heel disability.  This 
is apparently in reference to a May 2005 VA Form 9 in which 
the veteran states that he wishes to appeal his left heel 
disability.  However, the Board notes that at a November 2005 
hearing, the veteran and his representative stated that he 
was satisfied with the 30 percent evaluation, and asked that 
this issue be withdrawn.  The representative's statement and 
the veteran's testimony served to withdraw the appeal.  
38 C.F.R. § 20.204 (2007).

A statement of the case on the issue of entitlement to 
service connection for a left leg disability was issued in 
May 2005, and in May 2005 the veteran perfected his appeal by 
submitting a VA Form 9, Appeal to the Board.  At the November 
2005 hearing, the veteran and his representative stated that 
they believed the veteran's left leg symptoms were actually 
due to his back disability, and should be considered together 
as one claim.  They withdrew the separate claim for service 
connection for a left leg disability.  Finally, they 
expressed a desire to withdraw any claim pertaining to a left 
great toe disability.  These matters are withdrawn, and are 
not on appeal to the Board at this time.  38 C.F.R. § 20.204. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Eyes

The veteran's right eye disability is evaluated under 
38 C.F.R. § 4.84a, Code 6009, for unhealed injuries of the 
eye.  The criteria for the evaluation of this disability 
include loss of the visual field.  Visual fields are to be 
measured using the Goldmann Perimeter Chart.  38 C.F.R. 
§ 4.77.  

The VA treatment records show that the veteran has been seen 
by VA ophthalmologists on many occasions between 2000 and 
2006.  Some of these records report that the veteran has a 
greatly restricted field of vision, and others indicate that 
his field of vision is normal.  Many of the reports have 
stated that the test results were unreliable.  In addition, 
the veteran has not been afforded a VA examination since 
February 2002.  This examination did not include visual field 
testing using the Goldmann Perimeter Chart.  Although more 
recent VA treatment records have referred to testing using 
Goldmann, these do not include the measurements in all 
quadrants required to evaluate the veteran.  See 38 C.F.R. 
§ 4.77.  

The service medical records show that the veteran sustained a 
trauma to his left eye in September 1976.  The veteran 
testified that has experienced chronic left eye pain ever 
since this injury.  Post service medical records show that 
the veteran was examined for complaints of bilateral eye pain 
in 1990, and he has been seen on a regular basis for 
complaints of left eye pain since 1999.  Several different 
diagnoses for this pain have been suggested, including 
conjunctivitis, dry eye syndrome, and ocular migraines.  
However, it does not appear that he has ever been afforded a 
VA examination of the left eye in conjunction with his claim 
for service connection in order to determine whether or not 
the injury in service is related to his current disability.  

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); McClendon v. United States, 20 Vet. 
App. 79 (2006).

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81.  The RO, or the Board, tests 
for those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 38 C.F.R. § 3.159(c).  The Court cautioned in 
McClendon that an "absence of actual evidence is not 
substantive 'negative evidence.'"  It further noted that an 
indication that a current disability "may" be associated 
with service is a low threshold.  

Therefore, the Board finds that the veteran must be scheduled 
for a VA examination in order to obtain the necessary 
information to evaluate his right eye disability, and to 
determine the etiology of his left eye disability.  


Headaches

At his November 2005 hearing the veteran testified that he 
began to experience headaches after hitting his head during a 
parachute jump in service.  His certificate of discharge from 
service shows that he received a parachute badge.  The 
veteran also testified that the headaches gradually grew 
worse over the years until he finally sought treatment.

The veteran was seen in October 1975 for headaches, as well 
as many other symptoms.  The diagnosis was a viral syndrome.  
The remainder of the veteran's service medical records are 
negative for treatment or complaints regarding a chronic 
headache disability.  The neurology examination was normal on 
the June 1977 Report of Physical Examination conducted at the 
time of the veteran's discharge. 

The first post service medical records to show complaints or 
treatment for headaches are dated May 1990.  The etiology of 
the headaches was not stated.

The remaining post service medical records show that the 
veteran continues to receive treatment for headaches on a 
regular basis from VA, with occasional treatment by private 
sources.  The diagnoses have included migraine headaches.  

The veteran's testimony can be read as reporting a continuity 
of symptomatology from the time of the in-service injury.  
There is competent evidence of the current disability.  An 
examination is needed to determine whether there is a current 
headache disorder related to an injury in service.

Back

The veteran contends that he has developed a back disability 
as a result of active service.  He notes that he was a 
paratrooper, and states that he made over 40 jumps.  He 
argues that the trauma from these jumps combined to cause his 
back disability.  

The personnel records confirm that the veteran was a 
paratrooper.  Service connection has already been established 
for a left heel disability as a residual of an injury 
sustained in a parachute jump.  Current medical records show 
that the veteran is seen frequently for complaints of back 
pain, and a February 2004 computed tomography scan revealed 
multi-level degenerative changes in the lumbar spine.  

The veteran has not been afforded a VA examination of his 
back in conjunction with the current claim.  As there is 
evidence of a current disability, evidence of an inservice 
event, and an indication that the current disability may be 
associated with the event, the Board finds that the veteran 
should be afforded a VA orthopedic examination in order to 
determine the nature and etiology of his back disability.  

Erectile Dysfunction

February 2004 VA treatment records state that the veteran's 
erectile dysfunction is related to either myelopathy from the 
veteran's back disability, or is due to Nortriptyline, which 
is a medication for a nonservice connected depression.  

The VA has a duty to address all issues raised during the 
course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 
413 (1991).  In addition, issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As there is a 
possibility that the veteran's erectile dysfunction is 
related to his back disability, the Board must delay in 
decision on this matter until after it is determine whether 
or not the veteran's back disability is the result of active 
service.  

Skin Rash

The veteran's service medical records show that he was 
treated for a skin rash in the area of the groin on two 
occasions.  One occasion was attributed to irritation from 
his shorts.  However, the other occasion was described as a 
crural rash, with an impression of monoliasis.  

Current medical records show that the veteran has been 
treated for occasional outbreaks of a rash in the area of the 
groin from around 2000.  The veteran reports that he has had 
outbreaks since at least the early 1980s.  There is no 
medical opinion as to whether or not this represents a 
continuation of the rash for which he was treated during 
service, or if this is an entirely new disability.  The Board 
finds that the veteran should be scheduled for an examination 
of the skin in order to determine whether or not the 
veteran's post service skin rash is related to the skin rash 
for which he was treated during service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
eye examination to determine the current 
severity of his service connected right 
eye disability and to determine the 
nature and etiology of the claimed left 
eye disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  All criteria necessary for 
an evaluation of the veteran's right eye 
disability must be obtained, including 
Goldmann Perimeter Chart testing with the 
measurements provided for all relevant 
quadrants.  All symptoms that are 
attributable to the service connected 
injury should be noted.  The examiner 
should attempt to express the following 
opinions: 1) Is the veteran's right eye 
pain related to the service connected 
disability?  2) Does the veteran have a 
current disability of the left eye?  If 
so, what is the diagnosis of this 
disability?  3) If the veteran is found 
to have a current disability of the left 
eye, is it as likely as not that this 
disability is the result of the trauma 
sustained during active service?  The 
reasons and bases for all opinions should 
be provided.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the nature and etiology of his 
back disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  After the examination and 
the review of the record is completed, 
the examiner should attempt to express 
the following opinion: Is it as likely as 
not that the veteran's current back 
disability is related to the parachute 
jumps he made during active service, or 
any other injury or event during service?  
The reasons and bases for this opinion 
should be provided.  

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
in order to determine the nature and 
etiology of his claimed erectile 
dysfunction.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  After the completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions: 1) Is it as likely as 
not that the veteran's erectile 
dysfunction the result of his back 
disability?  
2) Is it as likely as not that the 
veteran's erectile dysfunction the result 
of medication prescribed for service 
connected disabilities?  3) If the 
answers to the first two questions are 
negative, is it as likely as not that the 
veteran's erectile dysfunction the result 
of any event or injury during active 
service.  The reasons and bases for all 
opinions should be provided.  

4.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and etiology of his skin rash of 
the groin.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  After the completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions: 1) Is it as likely as 
not the veteran's current skin rash of 
the groin is etiologically related to the 
skin rash for which he was treated during 
service?  The reasons and bases for all 
opinions should be provided.  

5.  The veteran should be afforded a VA 
neurology or other appropriate 
examination to determine whether he has a 
current headache disorder or migraines 
related to an injury in service, or 
related to the service connected eye 
disability.  The examiner should review 
the claims folder.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a current headache disorder or 
migraines, and if so, whether it is as 
likely as not that the disorder is the 
result of an injury in service, or was 
cause or aggravated by the service 
connected right eye disability.

6.  If any benefit sought on appeal, 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





